Rothrock, J.
The controversy relates to the assessment of taxes upon real estate in the incorporated town of Estherville for the year 1887. The material facts in the case are, in substance, as follows: The plaintiffs are owners of real estate in said town. The property *419was duly assessed for taxation for the year 1887. On the fifteenth day of June, 1887, at a regular meeting of •the board of supervisors, the said board, acting as a board of equalization of assessments, by a resolution of the board, reduced and decreased the assessed valúa-, tion of real property within the limits of said incorporated town forty-four per centum less than the valuation made by the, assessor. The county auditor "then in office, who was the predecessor of the defendant, •disregarded said resolution reducing the assessment, and when he made up the tax book for that year he placed said real estate on the tax book at the valuation placed thereon by the assessor, and computed the taxes thereon on that basis. On the seventh day of August, 1888, the plaintiffs made a demand in writing on the •defendant that he correct the tax list to conform to the said order of the board of equalization in the matter of Ihe reduction of valuation and taxation. The defendant refused to make the correction, and this action do compel him to do so was commenced August 10, 1888. On the twenty-third day of the same month the board of supervisors held a special meeting, at which it was resolved that the resolution passed on the fifteenth day of June was a mistake made by the then county auditor in recording the resolution, and the record was ordered amended so as to show that said resolution did not change the assessed value of the real estate within •the incorporated town of Estherville. The cause has •once before been appealed to this court, and upon that appeal it was determined that an action of mandamus was the proper remedy, and that it was the duty of the ■auditor, if he entered an erroneous valuation, to correct it. See 77 Iowa, 226. We will now proceed to •determine the questions presented in this appeal as raised by the answer and arguments of counsel.
It is claimed in behalf of the appellant that at the time the demand was made upon the defendant to correct the *4201. Taxation: correction of errors: duty of county auditor. tax book, said book was out of Ms possession and control, and in tbe hands of the county treasurer, and that it was not within the lawful power of the auditor to comply with the demand. It appears to us that this question was determined in the former appeal. It is true the point was not elaborated in the opinion, but it is there held that the authority to make the correction is given him by section 841 of the Code. It was necessary to so hold, for the very question involved in that appeal was whether, under the facts, the action of mandamus could be maintained. One of the grounds of the demurrer which was determined in the former appeal was that the act sought to be enforced was discretionary with the defendant. It was held that it was an imperative duty. Section 841 of the Code, referred to in the opinion on the former appeal, is as follows: “The county auditor may correct any clerical or other error in the assessment or tax book, and when such correction affecting the amount of tax is made after the book shall have passed into the hands of the treasurer, he shall charge the treasurer with all sums added to the several taxes, and credit him with all deductions therefrom, and report the same to the supervisors.’7 Under this provision of the law, the county treasurer cannot lawfully refuse to allow the proper corrections to be made, because authority to make the corrections is expressly conferred upon the county auditor; and correction may be made of any clerical “or other error.” The claim that the tax book is under the control of the treasurer is correct in the sense that the book is his warrant for the collection of the taxes, but he has no right to interfere with the auditor in making lawful corrections of errors therein. There can he-no doubt that the auditor may correct any error in the assessment. Parser v. Van Steenburg, 68 Iowa, 174.
*421II. The remaining question to be determined is, did tbe resolution ' of tbe board of supervisors, made 2. Board of supervisors: records: correction of. after this suit was commenced, affect tbe rights of tbe plaintiffs to bave the cor-recfton made? It appears that tbe order made in June, 1887, reducing tbe assessment, was properly entered upon tbe record. At tbe next meeting tbe proceedings of tbe June meeting were read, and, on motion, approved. Tbe resolution of tbe board made in August, 1888, was made by a body not composed of tbe same members. There was a change in one of their number, and one of tbe original members voted against tbe amendatory resolution. It is doubtless true that errors in tbe proceedings of aboard of trustees or board, ofsupervisors may be corrected. But resolutions of tbe board, once adopted, and afterwards read and approved, and after tbe lapse of a year, and after tbe board has been partially changed by tbe retiring of one member and tbe election of another, ought not to be repealed on tbe ground that it was erroneously entered, upon tbe mere memory of tbe members of the board, and without notice to tbe parties affected thereby. Such a proceeding would render public records of but little force as against tbe memory of a part of tbe officers under whose direction the records are made. In our opinion, tbe evidence of the proceedings by which tbe record was changed was properly rejected by tbe court. It is to be remembered that what tbe board attempted to do was not a correction of tbe record by adding thereto, but it expunged a resolution from tbe records on tbe ground that it was not passed by tbe board, and the act, if sustained, would increase tbe taxation of real estate in tbe incorporated town in a large amount. We find no authority in any adjudged case for such an exercise of power. As bearing upon tbe question, see Jones v. Tiffin, 24 Iowa, 190, and 1 Dillon on Municipal Corporations, cb. 11, and notes.
Tbe judgment of tbe district court is aeeibmed.